UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDRES CARRILLO, et al.,

                                        Plaintiffs,                    19 Civ. 1365 (PAE)
                         -v-
                                                                             ORDER
 KAY WATERPROOFING CORP., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

         A default judgment hearing is currently scheduled for March 5, 2020. On February 6,

2020, the Court ordered plaintiffs—following a request by plaintiffs for an extension—to file

affidavits of service on the docket of this case by February 27, 2020. Dkt. 111. The Court also

ordered plaintiffs to provide two courtesy copies of their default judgment motion papers,

including their memorandum of law and papers outlined in Rule 3.M of the Court’s Individual

Rules, to the Court’s chambers by the same date. Id. Plaintiffs have failed to comply with either

order.

         Plaintiffs are thus ordered, no later than tomorrow, March 4, 2020 at noon, (1) to file

proof of service of the default motion and the Court’s February 6, 2020 Order on defendants

Monster Construction LLC (d/b/a Monster Construction); Galicia Construction Co., Inc. (d/b/a

Galicia Contracting and Restoration); Galicia Contracting and Restoration Corp., a.k.a. Galicia

Contracting Corp. (d/b/a Galicia Contracting and Restoration); Saul Gonzalez; Ronald Duarte;

and Eric Hermosillo; and (2) to supply the Court’s chambers the courtesy copies described

above. Failure to do so will result in adjournment of the default judgment hearing.
      SO ORDERED.

                            
                            ____________________________
                            Paul A. Engelmayer
                            United States District Judge


Dated: March 3, 2020
       New York, New York
